Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	Claims 76-97 are pending in the application and are currently subject to the following restriction and election requirement.

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I, claims 76-83, drawn to a method for treating a patient with immunotherapy comprising administering immunotherapy to the patient after the patient is identified as having non-anergic T-cells after measuring levels of expression of Lag3 and Class-I-MHC-restricted T cell associated molecule (CRTAM) in T-cells from the patient and identifying expression differences of Lag3 and CRTAM compared to levels of expression in a control or reference of anergic T-cells; classified, for example, A61K 45/06.

Group II, claims 84-86, drawn to a method for treating a cancer patient comprising administering antibody therapy to the patient after the patient is identified as having non-anergic T-cells based on measuring levels of expression of Lag3 and CRTAM in T-cells from the patient and identifying decreased levels of expression of at least Lag3 and CRTAM compared to levels of expression in anergic-T cells; classified, for example, C12Q 1/6886.

Group III, claim 87, drawn to a method for treating a cancer patient comprising administering antibody therapy to the patient after the patient is identified as having anergic T-cells based on measuring levels of expression of Lag3 and CRTAM in T-cells from the patient and identifying increased levels of expression of at least Lag3 and CRTAM compared to the levels of expression in a control or reference of non-anergic T-cells; classified, for example, A61K 45/06.

Group IV, claims 88-95, drawn to a method for treating a patient with immunotherapy comprising administering said immunotherapy to the patient after the patient is identified as having non-anergic T- cells, wherein A) the patient is identified as having non-anergic T-cells by measuring decreased expression levels of T-cell anergic genes comprising Semaphorin 7A (Sema7A), Class-I- MHC-restricted T cell associated molecule (CRTAM), lymphocyte-activation gene 3 (Lag3), 4-1BB and neuritin (Nrnl) compared to reference or control expression levels in anergic T-cells, or wherein B) the patient is identified as having non-anergic T-cells by measuring expression levels of T-cell anergic genes comprising Semaphorin 7A (Sema7A), Class-I-MHC- restricted T cell associated molecule (CRTAM), lymphocyte-activation gene 3 (Lag3), 4- IBB and Nrnl and comparing the expression levels to reference or control expression levels in anergic T-cells; classified, for example, A61K 45/06.

Group V, claims 96-97, drawn to a method for evaluating T-cell anergy in a patient, comprising:a) measuring in T-cells from the patient an increase in expression levels of T-cell anergic genes comprising Semaphorin 7A (Sema7A), Class-I-MHC-restricted T cell associated molecule (CRTAM), lymphocyte-activation gene 3 (Lag3), 4-1BB and Nrnl compared to reference or control expression levels in non-anergic T-cells; and, b) identifying the patient as having anergic T-cells; classified, for example, G01N 33/57484.

4.	The inventions are distinct, each from the other because of the following reasons:
Inventions, Groups I-V are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct in that they have different objectives, method steps, and criteria for success. In particular Group I is drawn to a method for treating a patient with immunotherapy comprising administering immunotherapy to the patient, Group II is drawn to a method for treating a cancer patient comprising administering antibody therapy to the patient, Group III is drawn to a method for treating a cancer patient comprising administering antibody therapy to the patient after the patient is identified as having anergic T-cells based on measuring levels of expression of Lag3 and CRTAM in T-cells from the patient and identifying increased levels of expression of at least Lag3 and CRTAM compared to the levels of expression in a control or reference of non-anergic T-cells, Group IV is drawn to a method for treating a patient with immunotherapy comprising administering said immunotherapy to the patient, while Group V is drawn to a method for evaluating T-cell anergy in a patient. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

5.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

6.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

7.	This application contains claims generic to the following disclosed patentably distinct species of the inventions of Groups I and IV: 
This application contains claims directed to the following patentably distinct species of immunotherapy. Applicant is required to select one species of immunotherapy from a cell-based immunotherapy, antibody therapy, or a cancer vaccine.

8.	The species are independent or distinct because each species is a materially and manipulatively distinct process comprising the use of structurally and/or functionally different products. In addition, these species are not obvious variants of each other based on the current record.  
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Because each member of immunotherapy is structurally and/or functionally different from the others, the use of each different species of any of the inventions of Groups I and IV is a materially and manipulatively different process.  In addition, these species are not obvious variants of each other based on the current record. Accordingly, the examination of claims directed to any one species of invention would require a unique search that is not required for examination of any of the other species of invention, because the search of any one member of immunotherapy will not provide adequate information regarding any other. Moreover, the search necessary to examine claims directed to any one species of invention is not the same, nor is it coextensive with the search necessary to examine claims directed to any other.  Since having to perform more than one search would constitute a serious burden, it is proper to restrict these species of invention and require Applicant to elect only one.  See MPEP § 809.  

9.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

10.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at 8:30 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YAN XIAO/
Primary Examiner, Art Unit 1642